Citation Nr: 0617456	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral arm 
disability (to include hands, elbows, and shoulders) with 
swelling, muscle and joint pain, and right ulnar sensorimotor 
mononeuropathy, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for anxiety, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for anger, claimed as 
due to an undiagnosed illness.  

5.  Entitlement to service connection for depression, claimed 
as due to an undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for headaches, claimed 
as due to an undiagnosed illness.

8.  Entitlement to service connection for bilateral leg 
swelling, with muscle and joint pain, to include the hips, 
knees, and ankles, claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for loss of balance, 
claimed as due to an undiagnosed illness.

10.  Entitlement to service connection for shortness of 
breath, claimed as due to an undiagnosed illness.

11.  Entitlement to service connection for cervical and low 
back muscle and joint pain, claimed as due to an undiagnosed 
illness.

12.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel





INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision and a 
March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a May 2006 statement, the veteran stated that he would 
like to file a claim of entitlement to service connection for 
a microplasma blood infection, claimed as due to an 
undiagnosed illness.  As this issue has not been adjudicated, 
it is referred to the RO for appropriate action.

With the exception of the TDIU issue, the issues on appeal 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  


FINDING OF FACT

The veteran does not have a service-connected disability.


CONCLUSION OF LAW

There is no legal entitlement to a TDIU in the absence of a 
service-connected disability.  38 C.F.R. §§ 3.341, 4.16 
(2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a) (emphasis added); see also 38 C.F.R. § 3.341(a).  
In the present case, the veteran does not have a service-
connected disability.  Therefore, he is not eligible for a 
TDIU rating.

Where the law and not the evidence is dispositive of a 
veteran's claim, the claim should be denied because of the 
absence of legal merit or lack of entitlement under the law. 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for a TDIU rating must be denied.

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  As to VA's duty notify, it does not affect 
matters on appeal when the facts are not in dispute and the 
law is dispositive.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-04, 69 Fed. Reg. 59989 (2004).  In this case, 
the law is dispositive, such that there is no duty to notify.  
Nevertheless, prior to the initial adjudication of the claim, 
a letter was sent to the veteran that satisfies the duty to 
notify.  As the veteran is requesting benefits for which he 
is not entitled as a matter of law, the duty to assist does 
not apply.  38 C.F.R. § 3.159(d)(3).  


ORDER

A total disability evaluation for compensation based on 
individual unemployability is denied.


REMAND

In response to a duty to assist letter sent to the veteran in 
March 2006, the veteran submitted a statement to the Board in 
May 2006 in which he identified outstanding evidence, to 
include VA medical evidence, pertinent to his service 
connection claims currently on appeal.  The case is remanded 
for further development of this evidence.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain complete, updated 
copies of the veteran's VA medical 
treatment records, to include records from 
the Chillicothe VA Medical Center dated 
after February 25, 2004.  The veteran also 
mentioned that he was tested by a VA 
physician in Manchester, Ohio.   All 
efforts to obtain these records must be 
fully documented.

2.  After the above has been completed and 
the veteran provided adequate time to 
respond, readjudicate the issues on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication.  If any of the 
issues on appeal continues to be denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


